Citation Nr: 1236540	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a request to reopen a claim of entitlement to service connection for residuals of a broken right ankle.

2.  Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD), anxiety disorder, depression, and personality disorder.

3.  Entitlement to an effective date earlier than August 4, 2005, for the grant of service connection for migraine headaches.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected migraine headaches from August 4, 2005, to July 21, 2010.  

5.  Entitlement to an initial rating in excess of 30 percent for service-connected migraine headaches from July 22, 2010.  

6.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1976 to March 1985.

These matters (with the exception of the issue seeking a total rating for compensation based on individual unemployability (TDIU)) come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2006 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board remanded these matters in June 2010 so that additional development of the evidence could be conducted.  In part, the Board in June 2010 found that new and material evidence had been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD).  

Two claims for service connection which were addressed in the Board's June 2010 Remand were granted by the RO in a March 2012 rating decision.  Claims for service connection for hypertension and for migraine headaches were granted, and are therefore no longer before the Board for appellate consideration.  Following the initial grant of service connection for migraine headaches, the Veteran disagreed with the effective date of the award of service connection and disagreed with the initial rating assigned for that disability.  As the Veteran has perfected appeal of those issues following issuance of a statement of the case, those issues are now before the Board on appeal.  

The Veteran has, throughout the pendency of her claims for service connection, contended that she was unable to work as a result of the disorders for which she sought service connection.  See April 2010 Written Brief Presentation (which asserted TDIU would be for assignment if PTSD was ultimately granted service connection).  When the appeal previously came before the Board, service connection was not in effect for any disability.  Since service connection has now been granted for two disabilities, the issue of entitlement to a TDIU has been reasonably raised by the record.  See also September 2012 Written Brief Presentation (which claimed that TDIU may be for assignment as relating to the Veteran's service-connected migraine headaches).  A claim for TDIU is an aspect of the Veteran's claim for an increased initial rating for migraine headaches.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

With regard to a claim for TDIU, the RO has not developed or adjudicated this issue.  Inasmuch as such issue is within the Board's jurisdiction for review because it is intertwined with claims on appeal, it is herein addressed in the REMAND portion of this document.  

The claim of entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety disorder, depression, and personality disorder, and the claim that new and material evidence has been received to reopen a claim for service connection for residuals of a right ankle fracture, and the claim for higher initial staged ratings for migraine headaches, evaluated as 10 percent disabling prior to July 22, 2010 and as 30 percent disabling from that date, are likewise addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claim of entitlement to service connection for migraine headaches was received by VA on August 4, 2005.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to August 4, 2005, for the grant of service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.400 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).
The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present appeal, the appellant seeks an earlier effective date and a higher initial rating following the initial grant of service connection for migraine headaches following the initial grant of service connection for that disability in a rating decision issued in December 2006.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  

Because the claim for service connection for migraine headaches was granted in this case, the notice issued prior to the substantiated claim is considered adequate.  E.g., Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements). 

The date of receipt of an initial claim for service connection, the only issue addressed in this decision, is not a medical question, so no development of medical evidence is required as to that issue.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  38 C.F.R. § 3.159(c).  The Veteran's representative has not asserted any failure of VA to assist the Veteran.

The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the claims process.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims at issue and what the evidence in the claims file shows, or fails to show, with respect to the respective claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Factual Background/Laws and Regulations/Analysis

Earlier Effective Date for Service Connection

On May 30, 2002, the RO received a claim of entitlement to service connection for two separately-identified disorders.  See VA Form 21-526.  The claimed disorders included PTSD (due to sexual assault) and broken right ankle.  The VA Form 21-526 made no mention of migraine headaches.  

On August 4, 2005, another VA Form 21-526 was received by the RO.  On this form, the Veteran sought service connection for PTSD with depression, a right ankle disorder, and, in pertinent part, migraine headaches.  

There is no correspondence regarding a claim for migraine headaches prior to August 2005. 

The RO later, in March 2012, in granting service connection for migraine headaches, assigned an effective date of August 4, 2005.  

In several written statements, the Veteran has expressed her desire for an effective date that dates back to May 2002.  See April 2012 VA Form 21-4138.  The Veteran also supplied a written statement in April 2012, in which she asserted that "I first put a claim in 2002, in Atlanta, GA VA."  The evidence establishes that the Veteran did file a claim form in 2002, but that claim form did not include a claim for service connection for migraine headaches.  

While the grant of service connection itself shows the VA's finding that the Veteran's disabilities are related to her service, Congress has provided laws which dictate how the VA must assign effective dates.

Generally, the effective date of an award based on an original claim, or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Case law provides that, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection. 

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

Thus, any prior VA medical records are not interpreted as an informal claim.  Stated differently, merely seeking treatment does not establish a claim, to include an informal claim, for service connection.

As set forth earlier, the effective date for a grant of entitlement to service connection is the date of the claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The Veteran's August 2005 claim was the claim that eventually lead to her grant of service connection for migraine headaches.  There is no evidence of a claim (formal or informal) of entitlement to service connection for migraine headaches, or headaches, prior to August 4, 2005.

Therefore, according to the applicable regulation, the earliest effective date of the Veteran's allowance for the migraine headaches service connection claim on appeal is August 4, 2005.

The Veteran has, in essence, asserted that the effective date should be the date she first sought service connection for any disorder in May 2002.  Review of her initial claim seeking service connection benefits, received by the RO on May 30, 2002, shows that her claimed disabilities included PTSD and a broken right ankle.  Headaches were not mentioned.  As discussed above, the evidence shows that she did not file any document that may be construed as a claim for disability compensation related to her migraine headaches until August 4, 2005.

Thus, the Veteran is not entitlement to an earlier effective date.  38 C.F.R. § 3.400.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than August 4, 2005, for the grant of service connection for migraine headaches is denied.


REMAND

Remand is necessary for the service connection claim here for a psychiatric disorder, to include PTSD, anxiety disorder, depression, and personality disorder now before the Board on appeal.  In September 2012, the Veteran supplied a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)).  On this form, the Veteran listed the name and address of a private medical provider, in which she claimed to have received mental health treatment from January 1992 to December 1992.  These private medical records may contain information critical to the matter at hand, and VA regulations require VA to assist in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2012).

Moreover, the Remand requested that VA treatment records for the period from 2000 through 2002 be obtained.  The electronic file associated with the claims file reflects that 9 pages of outpatient treatment notes dated in 2000 and 2001 have been associated with the claims files.  However, it is clear from references in the file that the VA clinical notes obtained are not complete.  It is clear that the Veteran was participating in a compensated work therapy (CWT) program during a portion of the time from 2000 through 2002.  If the Veteran's clinical records cannot be located, she should be afforded the opportunity to authorize CWT records and/or employment medical records to be associated with the claims file.  It is also noted that the Veteran was a VA employee.  It does not appear that an attempt has been made to determine whether her clinical records may have been specially filed because of her VA employment.  A further attempt should be made to locate the Veteran's clinical records and claim file prior to the rebuilding of the file following her 2002 claim.  

The February 2000 records obtained during the course of the prior Remand also clearly show that the Veteran came to VA from a substance abuse halfway house.  The Veteran should be afforded an opportunity to authorize release of those records, and an opportunity to identify the private provider who was treating her when she established primary care at the Birmingham VAMC in February 2000.  

As noted, this issue was remanded by the Board in June 2010 so that, in pertinent part, the Veteran could be afforded a psychiatric examination.  Any necessary diagnostic testing was to be accomplished.  This examination is shown to have taken place in August 2010.  The examiner was asked to, after reviewing the Veteran's claims folder and examining the Veteran, render certain medical opinions.  The Board requested opinion that addressed the likelihood the Veteran had a current psychiatric disorder which (i)  had its onset during the Veteran's military service; or, (ii)  was caused, or aggravated, by the Veteran's military service or any incident thereof, or (iii) had been chronic and continuous since the Veteran's service discharge.  

However, review of the August 2010 examination report shows that the proffered medical questions were not sufficiently and completely answered.  In particular, the examiner did not reference the service treatment records submitted by the Veteran, which include references to, for example, a conversion reaction.  The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

The Board's review of the August 2010 VA examination reveals that the examiner stated, concerning her response to the posed medical question of whether it was at least as likely as not that the Veteran had a current psychiatric disorder which "was caused, or aggravated, by the Veteran's military service or any incident thereof," she could not resolve the question without resorting to "mere speculation."  Such a statement does not constitute an opinion, either positive or negative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also notes that VA ordered that another medical opinion be obtained as it was determined that the new evidence had been received after the August 2010 examination was conducted.  The reviewing medical professional was asked to opine concerning the "current complaint of PTSD" was at least as likely as not related to the veteran's military service or to some other etiology.  The reviewing VA clinical psychologist opined that it was less likely than not that the Veteran's current complaint of PTSD or any other psychiatric diagnosis was related to her time in the military.  The examiner added that it was more likely due to some other etiology that is unknown at this time.  

Review of the Veteran's claims folder, which includes numerous treatment records pertaining to the Veteran's psychiatric state, shows that multiple psychiatric-based diagnoses are of record.  These included prolonged PTSD (May 2002); PTSD, including related to "MST" (military sexual trauma) or pre-service sexual abuse (numerous entries); severe depression (September 2005); personality disorder, not otherwise specified (September 2005), and anxiety (July 2008).  Medical records included within Virtual VA are also prevalent concerning those associated with the Veteran's mental state.  These include a November 2009 medical health provider note showing a diagnosis of PTSD, and an April 2010 addendum which includes a diagnosis of depression.  

As noted by the Board in June 2010, after the Veteran submitted the claim for service connection for PTSD addressed in this appeal, the Court held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board added that, in keeping with the Clemons decision, the Board recharacterized the claim on appeal.

As such, based upon the above discussion, and in light of the fact that the Veteran informed VA in September 2012 that specifically-identified private medical medicals concerning her mental health dated in 1992 may be available, another VA medical opinion should be sought.

The Board also parenthetically notes that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

The July 2010 examination findings are insufficient and inadequate for the Board to properly rate this disorder at this time.  Review of the examination report shows that, while the examiner did in fact examine the Veteran, contradictory medical findings pertaining to the frequency and severity of the Veteran's migraine headaches were provided.  To this, while the examiner reported in one section of the examination report that the Veteran reported having headaches one to two times a month, lasting for two to three days at a time, the examiner also reported, in another section of the examination report, that the Veteran had migraine headaches which occurred two to three times per month, and which lasted for hours and were mostly prostrating in nature.  

The examiner who conducted a July 2010 VA examination described the frequency of the Veteran's migraine headaches currently and in the past year, but did not provide an opinion as to whether each of the headaches the Veteran reported was prostrating.  The examiner's discussion of frequency did not address the four years of the appeal period prior to the year before the examination.  Further development of the medical evidence is required before the Board can complete appellate review.  

Also, the examiner did not provided comment/opinion on the medical question of whether or not these headaches, in 2010, in the year prior to the examination, or during the portion of the appeal period from 2005 to 2009, were "productive of severe economic inadapibility."  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Such a finding, in addition to a finding of migraine headaches with "very frequent completely prostrating and prolonged attacks," is necessary for the assignment of a disability rating in excess of 30 percent.   Therefore, in this regard, the July 2010 medical examination is inadequate.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr.  Under the circumstances presented in this case, the Board finds that another VA medical examination is required.  

As noted, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart.  Hence, in readjudicating this increased rating claim (for a rating in excess of 30 percent for migraine headaches from July 22, 2010, the RO must consider the Hart decision. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC must comply with the VA's duty to notify and assist the Veteran with respect to the claim advanced for TDIU entitlement.

2.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to obtain all private medical records from Bradford Health Service dated in 1992.  See VA Form 21-4142, Authorization and Consent to Release Information, received by the Board in September 2012.

If the RO/AMC is unable to locate and/or obtain these identified private treatment records, a memorandum of the RO/AMC efforts in attempting to obtain those records should be associated with the claims file.  See also 38 C.F.R. § 3.159(c)(1).  

3.  Make another attempt to locate the Veteran's VA outpatient clinical records prior to June 2002 and her claims file(s) prior to June 2002.  

If the files are not located, records for terminated VA employees and CWT participants should be reviewed to determine if the Veteran's clinical records or claims file may be located where employment or CWT records are retired.  

Associate current VA records since July 2010 with the claims files in a form reviewable by the examination and on appeal.

Obtain pharmacy records which show the Veteran's medication refills during the period from August 5, 2005 to the present, especially medications used to treat migraine headaches, including narcotic medications.  

4.  If the Veteran provides required appropriate authorization, the Veteran's VA employment clinical records and/or CWT records from 2001 to 2002 should be associated with the claims files.  

5.  The Veteran should be afforded another opportunity to identify or submit records showing her clinical treatment during the period from 1985 to June 2002, including records at a halfway house in Birmingham where the Veteran was residing in February 2001.  

6.  After the aforementioned development has been completed and all records, and/or negative response(s), associated with the claims folder, the RO/AMC should afford the Veteran a psychiatric examination.  Conduct any necessary diagnostic testing.  Review the claims folder, including the service treatment records submitted by the Veteran and the SSA records.  The examiner should then specifically answer the following questions, providing a clear and complete rationale for the provided opinion: 

The examiner should assign a diagnosis for each psychiatric disorder which is manifested currently or since the Veteran filed her claim in 2005.  McLain.  

The examiner should address the following:

Is it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current psychiatric disorder which 

(i)  had its onset during the Veteran's military service; or, 

(ii)  was caused, or aggravated, by the Veteran's military service or any incident thereof, or 

(iii)  has been chronic and continuous since the Veteran's service discharge? 

If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  Thereafter, necessary development should be completed. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

7.  The RO/AMC should also schedule the Veteran for another VA compensation examination to reassess the severity of her migraines.  The examiner must be sure to address the applicable rating criteria, including especially in terms of whether there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2012).

The examiner should state the frequency of migraine headaches since July 2010 and the frequency with which the migraine headaches are completely prostrating and prolonged.  The examiner should describe the evidence on which the opinion as to frequency of completely prostrating and prolonged attacks.  

The examiner should state the frequency of migraine headaches during the period from August 4, 2005 to since July 21, 2010 and the frequency with which the migraine headaches were completely prostrating and prolonged during that period.  The examiner should describe the evidence on which the opinion as to frequency of completely prostrating and prolonged attacks.  At a minimum, the examiner should describe the frequency with which the Veteran used medication to control migraines, and should reference December 2007 notes which include a diagnosis of migraines, improved, November 2008 mental health notes showing that the Veteran was taking Butalbital and Promethazine, and November 2009 notes that the Veteran's migraines were adequately controlled on medication.

8.  The RO/AMC should also afford the Veteran all required VA examinations to determine the nature and extent of the impact the Veteran's service-connected disabilities have on her employability.  The examiners should generally address the extent of functional and industrial impairment due to the Veteran's service-connected migraine headaches and essential hypertension.  The claims file, to include a copy of this REMAND, must be made available to and thoroughly reviewed by the examiners in connection with the examination.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of her service-connected disabilities. 

In doing so, the examiners also must consider the Veteran's education, experience, and occupational background in determining whether she is unable to secure or maintain gainful employment in light of her service-connected disabilities (standing alone).  The examination report must include a complete rationale for all opinions and conclusions expressed. 

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale should be given for all opinions and conclusions expressed in a typewritten report.

9.  The Veteran is hereby notified that it is her responsibility to report for a VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012). 

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

10.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

11.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

12.  The RO/AMC should readjudicate the appealed issues in light of all the evidence of record, to include all evidence associated with the claims file after the issuance of the March 2012 supplemental statement of the case (SSOC).  In so doing, the RO/AMC should again consider whether higher "staged" ratings are appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If the benefits sought on appeal remain denied in any respect, the Veteran and her representative should be provided a SSOC that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto. 

13.  The RO/AMC should also adjudicate the TDIU claim.  If the issue is denied, the RO/AMC must notify the Veteran and her representative of her appellate rights on the issue, and inform her that to vest the Board with jurisdiction over the issue, a timely Substantive Appeal must be filed.  38 C.F.R. § 20.202 (2012).  If the Veteran perfects the appeal as to this issue, the RO should undertake all appropriate action.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The purpose of this REMAND is to ensure due process. The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until she is notified. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


